DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Don et al (US 2017/0007196 A1).
Regarding claim 1, Don et al discloses an apparatus (100), (paragraph [0029]) comprising: at least one electronic processor (150) programmed to: control an X-ray imaging device (130) (paragraph [0041]) to perform an X-ray imaging procedure on a patient wherein the X-ray imaging procedure comprises a plurality of radiation exposure events (RGB camera captures a plurality of frames of the patient’s body) (paragraph [0011]); automatically construct a data structure which stores information for the radiation exposure events including at least radiation dose information for the radiation exposure events determined during the X-ray imaging procedure (paragraphs [0044], [0054], [0067]); compute a peak skin dose (PSD) (paragraph [0039]) estimate for the X-ray imaging procedure from the information for the radiation exposure events retrieved from the data structure; determine whether the PSD estimate exceeds a PSD threshold (pre-defined warning levels are reached) (paragraph [0039]); and output a notification if the PSD estimate exceeds the PSD threshold (paragraph [0039]).
Regarding claim 2, Don et al discloses wherein the at least one electronic processor is further
programmed to: determine the radiation dose information (RDSR) (Radiation Dose Structured Report) or MPPS (Modality Performed Step) for the radiation exposure events based on settings (control unit) (150) of the X-ray imaging device during the radiation exposure events and X-ray imaging
times and acquisition times of the radiation exposure events (paragraph [0039]).
	Regarding claim 9, Don et al discloses wherein the PSD estimate for the X-ray imaging procedure is computed using only the information for the radiation exposure events retrieved from the data structure (RDSR) (paragraph [0039]).
	Regarding claim 12, Don et al discloses wherein the notification is indicative of whether a patient should seek medical attention following the X-ray imaging procedure (paragraph [0039]).
Allowable Subject Matter
Claims 3-8, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3-8, the prior art fails to disclose or reasonably suggest wherein at least one electronic processor is programmed to compute the PSD estimate by operations including: estimating a per-point skin dose value for points on a skin model representing the patient from the information for the radiation exposure events retrieved from the data structure; and computing the PSD estimate as the largest per-point skin dose value, as claimed.
	Regarding claim 10, the prior art fails to disclose or reasonably suggest wherein the at least one electronic processor is programmed to: calculate a cumulative PSD estimate from the multiple previously-calculated PSD estimates, as claimed in combination with the rest of the claim limitations.
	Regarding claim 11, the prior art fails to disclose or reasonably suggest wherein the at least one electronic processor is programmed to: retrieve multiple, previously-calculated PSD estimates from the data structure; adjust the PSD threshold based on the multiple previously-calculated PSD
estimates, as claimed.
Claims 13-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 13, the prior art fails to disclose or reasonably suggest wherein a non-transitory computer readable medium storing instructions executable by at least one electronic processor to perform a peak skin dose (PSD) computation method comprising: estimating a per-point skin dose value for points on a skin model representing the patient from information for the radiation exposure events, the skin model comprising a flattened ellipsoid calculated from polar coordinates from a center of the flattened ellipsoid and a radius of a shape along each of a corresponding x-axis, y-axis, and z-axis of the flattened ellipsoid; and computing a PSD estimate as the largest per-point skin dose value, as claimed in combination with the rest of the claim limitations, so as to minimize error in PSD estimates and minimize duration of fluoroscopy period of higher skin dose for views. 
Regarding independent claim 18, the prior art fails to disclose or reasonably suggest wherein a peak skin dose (PSD) computation method, comprising: determining a three-dimensional position for the skin model using table coordinates retrieved from the data structure by operations including: retrieving a table height value, a table thickness value, and a pad thickness value from the data structure; and adjusting the table height value for the table thickness value and the pad thickness value to determine a height for the skin model; and computing the PSD estimate as the largest per-point skin dose value based on the three-dimensional position for the skin model, as claimed in combination with the rest of the claim limitations, so as to minimize error in PSD estimates and minimize duration of fluoroscopy period of higher skin dose for views.
Claims 14-17, 19-20 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gertner et al (US 2009/0161827 A1) discloses method and systems for determining alignment of a patient's body part, such as an eye, in an external coordinate system of a treatment or diagnostic device, such as a radiotherapy device, so as to define a reference axis for guiding device operation. Additional embodiments provide image-based methods and systems for aligning, tracking and monitoring motion of a body part and a treatment target in relation to a radiation beam axis. Particular ophthalmic embodiments provide method and systems including an eye-contact guide device and imaging system for aligning and tracking motion of an eye and ocular treatment target in relation to an orthovoltage X-ray beam axis, so as to monitor application of radiation to a lesion, such as a macular lesion of the retina. Particular methods for controlling radiation in response to motion of the target during treatment are described, such as algorithms for gating or interrupting radiation emission, both to ensure treatment goals and to avoid exposure to sensitive structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884